Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1, 15, 20) “wherein the local tracking includes determining local activity of the user based on a distance between the user and the audio-object at a plurality of time instances, wherein the determined local activity comprises activity within the interaction area over two or more of the plurality of time instances;”

The Examiner interprets the amended language above in view of the specification and applicant’s remarks that the determination of the local activity of the user requires at least two time instances for the local activity to be determined (i.e. having a single time instance would not be sufficient.)

As dependent claims 2-14, 16-19 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
8/4/2019